AO 245B (Rev. 05/ 15/201 8) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                                                  QC I 3 I 2019
                                                                                                                  i·     ~ } / ".: .; _~ ·~ 0 URT
                      United States of America                                    JUDGMENT IN AI~::R1Ml.N:A~ 1C~Sl9 LIFORNIA
                                                                                  (For Offenses Committed On~eir°
                                                                                                                r N.oovv~
                                                                                                                       e i\1:n!t--i-;-t-9!!',,l--~DE:..'.:P~U.!..:TY~
                                       V.

                 Daniel Alberto Guzman-Garcia                                     Case Number: 19mj23199-MSB

                                                                                  Chloe S. Dillon
                                                                                  Defendant 's Atlorney


REGISTRATION NO. 29652308

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of the Complaint
                               -----------------------------
 • was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                       Count Number{s)
8: 1325(a)(l)                       ILLEGAL ENTRY (Misdemeanor)                                                             1


 D The defendant has been found not guilty on count(s)
                                                                            --------------------
 •     Count                                                                   dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                                                   ·-

                                                                    TIME SERVED

  ~   Assessment: $10 WAIVED           IZI Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           October 31, 2019
                                                                           Date of Imposition of Sentence



                                                                                  2~
                                                                           HONORABLEMICAEL S. BERG -
                                                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                                                     19mj23199-MSB
